                                                   Case 3:18-cv-00435-JLS-MSB Document 103-5 Filed 09/17/20 PageID.2017 Page 1 of 3




                                                       1 Nadia P. Bermudez, Bar No. 216555
                                                         KLINEDINST PC
                                                       2 501 West Broadway, Suite 600
                                                         San Diego, California 92101
                                                       3 (619) 239-8131/FAX (619) 238-8707
                                                       4 Lindsay N. Casillas, Bar No. 269688
                                                         KLINEDINST PC
                                                       5 801 K Street, Suite 2100
                                                         Sacramento, California 95814
                                                       6 (916) 444-7573/FAX (916) 444-7544
                                                       7 Attorneys for Defendant EVANS
                                                         HOTELS, LLC
                                                       8
                                                       9
                                                      10                         UNITED STATES DISTRICT COURT
                                                      11                      SOUTHERN DISTRICT OF CALIFORNIA
                 501 W est B roadway, S uite 600
                  San D iego , California 92101




                                                      12
                                                      13 JAMES RUTHERFORD, an individual,                Case No. 18-CV-00435-JLS (MSB)
K ljnedinst PC




                                                         THE ASSOCIATION 4 EQUAL
                                                      14 ACCESS,                                         CERTIFICATE OF SERVICE
                                                      15                Plaintiffs,
                                                      16        v.                                       Judge:                   Hon. Janis L. Sammartino
                                                                                                         Magistrate Judge:        Hon. Michael S. Berg
                                                      17 EVANS HOTELS, LLC a California                  Complaint Filed:    2/26/18
                                                         limited liability company and DOES 1            Trial Date:         None set
                                                      18 to 50,
                                                      19                Defendants.
                                                      20
                                                      21        At the time of service, I was over 18 years of age and not a party to this
                                                      22 action. I am employed in the County of San Diego, State of California. My
                                                      23 business address is 501 West Broadway, Suite 600, San Diego, California 92101.
                                                      24        On September 17, 2020,1 served true copies of the following document(s)
                                                      25 described as
                                                      26        1.    DEFENDANT, EVANS HOTELS, LLC S NOTICE OF MOTION
                                                      27 AND MOTION FOR ATTORNEY’S FEES OR IN THE ALTERNATIVE,
                                                      28 FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S

                                                                                                     1                       Case No. 18-CV-00435-JLS (MSB)
                                                Case 3:18-cv-00435-JLS-MSB Document 103-5 Filed 09/17/20 PageID.2018 Page 2 of 3




                                                    1 INHERENT POWERS;
                                                    2        2.    MEMORANDUM OF POINTS AND AUTHORITIES IN
                                                    3 SUPPORT OF DEFENDANT, EVANS HOTELS, LLC’S NOTICE OF
                                                    4 MOTION AND MOTION FOR ATTORNEY'S FEES OR IN THE
                                                    5 ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND
                                                    6 THIS COURT'S INHERENT POWERS;
                                                    7        3.    DECLARATION OF LINDSEY N. CASILLAS IN SUPPORT OF
                                                    8 DEFENDANT, EVANS HOTELS, LLC'S NOTICE OF MOTION AND
                                                    9 MOTION FOR ATTORNEY'S FEES OR IN THE ALTERNATIVE, FOR
                                                   10 SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S
                                                   11 INHERENT POWERS;
                501 W est Broadway, Suite 600
                 San Diego, California 92101




                                                   12        4.    DECLARATION OF NADIA P. BERMUDEZ IN SUPPORT OF
                                                   13 DEFENDANT, EVANS HOTELS, LLC'S NOTICE OF MOTION AND
Klinedinst PC




                                                   14 MOTION FOR ATTORNEY'S FEES OR IN THE ALTERNATIVE, FOR
                                                   15 SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S
                                                   16 INHERENT POWERS;
                                                   17        5.     [PROPOSED] ORDER ON DEFENDANT, EVANS HOTELS,
                                                   18 LLC'S NOTICE OF MOTION AND MOTION FOR ATTORNEY'S FEES OR
                                                   19 IN THE ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. §
                                                   20 1927 AND THIS COURT’S INHERENT POWERS
                                                   21        on the interested parties in this action as follows:
                                                   22 Joseph R. Manning, Jr.                     Attorneys for Plaintiffs, JAMES
                                                      Michael J. Manning                         RUTHERFORD, an individual, THE
                                                   23 Tristan P. Jankowski                       ASSOCIATION 4 EQUAL ACCESS
                                                   24 Craig G. Cote
                                                      Manning Law, APC                           949-200-8755 / FAX: 866-843-8308
                                                   25 20062 S.W. Birth St., Ste. 200             joe@manninglawoffice.com;
                                                      Newport Beach, CA 92660                    jbarron@manninglawoffice.com ;
                                                   26                                            mike@manninglawoffice.com;
                                                                                                 adapracticegroupfajmanninglawo ffice.com
                                                   27
                                                   28

                                                                                                  2                 Case No. 18-CV-00435-JLS (MSB)
                                                Case 3:18-cv-00435-JLS-MSB Document 103-5 Filed 09/17/20 PageID.2019 Page 3 of 3




                                                    1 Abbas Kazerounian, Esq.                     Attorneys for Plaintiffs, JAMES
                                                      Matthew M. Loker, Esq.                      RUTHERFORD, an individual, THE
                                                    2 Elizabeth Wagner, Esq.                      ASSOCIATION 4 EQUAL ACCESS
                                                    3 Pamela E. Prescott, ESq.
                                                      KAZEROUNI LAW GROUP, APC                    Telephone: (800) 400-6808
                                                    4 245 Fischer Avenue, Unit DI                 Facsimile: (800) 520-5523
                                                      Costa Mesa, CA 92626
                                                    5                                             ak@kazlg.com / ml@kazlg.com /
                                                                                                  elizabeth@kazlg.com
                                                    6                                             Damela(®,kazl£.com
                                                    7
                                                      Joshua B. Swigart, Esq.                     Attorneys for Plaintiffs, JAMES
                                                    8 HYDE   & SWIGART                            RUTHERFORD, an individual, THE
                                                      2221 Camino Del Rio South, Ste. 101         ASSOCIATION 4 EQUAL ACCESS
                                                    9 San Diego, CA 92108
                                                                                                  Telephone: (619) 233-7770
                                                   10                                             Facsimile: (619) 297-1022
                                                   11
                                                                                                  iosh@westcoastliti gation.com
               501 W est Broadway, S uite 600
                San Diego, California 92101




                                                   12
                                                   13
Kunedinst PC




                                                              BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                   14
                                                        the document(s) with the Clerk of the Court by using the CM/ECF system.
                                                   15
                                                        Participants in the case who are registered CM/ECF users will be served by the
                                                   16
                                                        CM/ECF system. Participants in the case who are not registered CM/ECF users will
                                                   17
                                                        be served by mail or by other means permitted by the court rules.
                                                   18
                                                              BY FEDEX: I enclosed said document(s) in an envelope or package
                                                   19
                                                        provided by FedEx and addressed to the persons at the addresses listed in the
                                                   20
                                                        Service List. I placed the envelope or package for collection and overnight delivery
                                                   21
                                                        at an office or a regularly utilized drop box of FedEx or delivered such document(s)
                                                   22
                                                        to a courier or driver authorized by FedEx to receive documents.
                                                   23
                                                              I declare under penalty of perjury under the laws of the State of California
                                                   24
                                                        that the foregoing is true and correct.
                                                   25
                                                              Executed on September 17, 2020, at San Diego, California.
                                                   26
                                                   27
                                                   28                                              Faith Ann McGee

                                                                                                   3                Case No. 18-CV-00435-JLS (MSB)
